Allow me at the outset to congratulate Mr. Miguel 
d’Escoto Brockmann on his election to the presidency 
of the General Assembly at its sixty-third session and 
wish him every success in his work. 
 In the context of the agenda of the current session 
of the General Assembly, I would like to address the 
following issues, which we consider to be of the 
utmost importance and are directly relevant to the 
security and sustainable development of the Central 
Asian region. 
 First are the issues related to the continuing 
intensification and escalation of confrontation in 
Afghanistan, the increasing radicalization of the 
situation and the provocative terrorist statements by the 
fighters. Despite the enormous efforts and measures by 
the international community and coalition forces to 
support peace in Afghanistan, the situation, 
unfortunately, is deteriorating. The civilians are 
perishing. 
 What further exacerbates the situation in 
Afghanistan is the growing volume of drug trafficking. 
Today the production of opium in Afghanistan accounts 
for more than 8,000 tons, or over 90 percent of global 
production. It must be taken into consideration that 
drug trafficking is becoming one of the important 
sources of financing for fighters, destabilizing the 
situation in Afghanistan itself and in neighbouring 
States. 
 From this high rostrum, I would like to state 
again that we are deeply convinced that recent 
developments in the situation in Afghanistan show ever 
  
 
08-53129 20 
 
more clearly that the Afghan problem cannot be 
resolved by the use of armed force, military means and 
increasing militarization alone. The war, which has 
been ongoing for close to 30 years, has destroyed both 
the economic and social infrastructure, led to the 
impoverishment of the population and, we must admit, 
has deprived people of any belief in a future and has 
provided fertile ground for recruiting more and more 
fighters. 
 The developing situation dictates the need to 
radically reconsider the approaches to resolving the 
Afghan problem. It is our firm belief that our main 
priorities must be providing targeted economic aid to 
Afghanistan, building and moulding economic and 
social infrastructure, ensuring employment 
opportunities and resolving the acute problem of 
combating poverty. 
 It is necessary to do everything we can to ensure 
respectful attitudes to national and religious values and 
the centuries-old traditions and customs of the 
multinational and multi-faith people of Afghanistan, 
and on that basis to bring together the conflicting 
forces. An important instrument for achieving such 
goals could be a return to the successful Six plus Two 
group on Afghanistan that successfully functioned in 
the middle of the 1990s under the auspices of the 
United Nations and transforming it into a Six plus 
Three group by taking into consideration contemporary 
realities and including in its make-up neighbouring 
States, Russia and the United States, and NATO. 
 As the President of Uzbekistan, Mr. Islam 
Karimov, has repeatedly underscored, the realization of 
such an initiative — which has already been called for 
from a number of international rostrums — could be a 
worthy alternative in achieving peace, stability and the 
revival of Afghanistan. 
 The outcomes of the high-level event on the 
Millennium Development Goals that took place on 
25 September 2008 demonstrated that the international 
community needs to resolutely seek concrete results in 
achieving the goals in the sphere of development as 
formulated in the Millennium Declaration. 
 In that context, all of us share responsibility for 
the reasonable use of natural resources, including the 
transboundary rivers in Central Asia. Experience itself 
has shown that disregarding well-known United 
Nations declarations and international standards on the 
joint use of water resources of transboundary rivers can 
lead to very serious and at times tragic ecological 
disasters, as borne out by the ongoing catastrophe of 
the drying up of the Aral Sea, with all of its unforeseen 
consequences for the tens of millions of people in the 
region. 
 According to the fundamental provisions of 
United Nations conventions, all decisions on the use of 
the water of transboundary rivers in Central Asia, 
including the construction of hydropower facilities, 
must in no way inflict damage on the ecology of the 
region or infringe on the interests of the populations of 
neighbouring countries, nor should they upset the 
established balanced use of the water of transboundary 
rivers by all States in those rivers basins. In the case of 
damage, all measures must be taken to remove or 
mitigate such damage, and, if necessary, the issue of 
compensation must be raised. 
 We are convinced that compliance with those 
requirements must be mandatory in the implementation 
of various projects such as building hydropower 
facilities in Central Asia, including compliance by 
international financial institutions that wish to 
participate in such projects. 
 We are also convinced of the importance of 
expanding cooperation and strengthening interaction 
between the United Nations and the International Fund 
to Save the Aral Sea. In this respect, we consider it 
timely and necessary to grant the Fund observer status 
in the General Assembly, and we call upon Member 
States to support the draft resolution on this matter 
during the Assembly’s sixty-third session. 
 This year in Uzbekistan we will widely observe 
the sixtieth anniversary of the Universal Declaration of 
Human Rights, and a programme of action dedicated to 
that most significant event has been approved. As of 
1 January 2008, Uzbekistan fully abolished the death 
penalty and introduced habeas corpus, a democratic 
principle of justice. The adoption of the law on 
guaranteeing the rights of the child and the ratification 
of the International Labour Organization Minimum 
Age Convention and Convention on the Worst Forms 
of Child Labour have become important steps in 
ensuring human rights in Uzbekistan. We have adopted 
a national plan for implementing the commitments 
undertaken in those Conventions. Aware of the urgency 
of the problem of human trafficking at both domestic 
and international levels, in April 2008 Uzbekistan 
adopted its law against human trafficking.  
 
 
21 08-53129 
 
 Committed to the ideals and principles of human 
rights, Uzbekistan advocates gradual reforms and 
changes with the main purpose of ensuring peace in 
society and greater well-being of the people. 
 In conclusion, I want to underscore once again 
that Uzbekistan stands ready to engage in further 
constructive multilateral interaction within the United 
Nations framework to address the urgent issues on the 
agenda of the international community. 